DETAILED ACTION
Claim(s) 1-32 are presented for examination.
Claims 5, 6, 15, 16, 18, 19, 24, 29, 31 and 32 are canceled.
Claim(s) 1-4, 7-14, 17, 20-23, 25-28 and 30 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) SE1830053-3 submitted on February 16th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 7th, 2020 and September 21st, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “RESOURCE SCHEDULING USING PUNCTURING TECHNIQUES FOR DATA TRANSMISSION”). 

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claim(s) 1-4, 7-14, 17, 20-23, 25-28 and 30 are objected to because of the following informalities:  
	Claim 1 recites “A method, comprising:” in the preamble.
	Thus, the preamble fails to identify “who”, “where”, or “which component” is performing this method. 
	The body of the claim recites:
receiving…” this step does not identify such method is performed by a servicing UE or BS.

“blocking…” this step does not identify such method is performed by a servicing UE or BS.

	When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method”.

	Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “A method”.

	Claim 1 further recites “at least one DL activation control message may be communicated, i.e., transmitted by the BS and/or received by the respective UE” in lines 4-5. For clarity and consistency, it is suggested to: 

recite the entire definition of the limitation when mentioning it for a first time in the claim with the acronym in parenthesis: e.g. downlink (DL).
replace the abbreviation for id est. (i.e.), with "that is".
use words, e.g. and, or, etc.. instead of operators... ( “/”).
replace bullet points ( - ) with punctuation such as a semicolon “;”.

	Claims 17 and 20 recite similar limitations. 
Claim(s) 2-4, 7-14, 21-23, 25-28 and 30 are also being objected for being dependent on an objected base claim as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4, 7-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “at least one DL activation control message may be communicated, i.e., transmitted by the BS and/or received by the respective UE” in lines 4-5. 
	It is unclear if the limitation is referring to: “a base station (BS)” or “a user terminal (UE)” communicating “at least one DL activation control message ...”

	Claim 1 further recites “wherein the transmission is blocked...” in lines 11-12. 
	It is unclear if the limitation is referring to: “a transmission on a plurality of resource blocks”... in lines 2-3. 
	There is insufficient antecedent basis for these limitation(s) in the claim. 
	Claim 17 recites a similar limitation. 
	Claim(s) 2-4 and 7-14 are also rejected for being dependent on a rejected base claim as set forth above. For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-23, 25-28 and 30 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Islam et al. (US 2018/0063865 A1) hereinafter “Islam”.

Regarding Claim 20,
	Islam discloses a method [see fig. 11, pg. 10, ¶84 lines 1-6, a communication scheme to indicate to a latency tolerant UE the presence of second data], comprising: 
scheduling a first transmission between an access node and a first terminal [see fig. 11: Step “1102”, pg. 10, ¶84 lines 13-15, a gNB transmits a DL scheduling grant (e.g., for scheduling interval T1) to an eMBB UE], 
puncturing the first transmission on at least one forbidden resource block [see fig. 11: Step “1103”, pg. 10, ¶84 lines 1-17, the gNB transmits first DL data (e.g., latency tolerant data) using puncturing or pre-emption indicators, to the eMBB UE on resources scheduled for first data], and 
scheduling a second transmission between the access node and a second terminal on the at least one forbidden resource block [see fig. 11: Step(s) “1105”/ “1106”/ “1107”, pg. 10, ¶84 lines 20-28, the gNB transmits a DL scheduling grant and second DL data to a low latency UE such as a URLLC UE, and transmits a pre-emption indicator to the eMBB UE to indicate the presence of second data].

Regarding Claim 21,
Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], 
based on a count of the at least one forbidden resource block [see fig. 11: Step “1103”, pg. 10, ¶84 lines 14-19, according to the first DL data (e.g., latency tolerant data) sent to the eMBB UE]:
determining an extension time duration for extending the first transmission beyond a baseline time duration defined by said scheduling of the first transmission [see fig. 11: Step “1104”, pg. 10, ¶84 lines 13-20, the eMBB UE monitors for pre-emption indicators during the scheduling interval T1].

Regarding Claim 22,
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], wherein the first transmission is punctured in accordance with a discontinuous transmission schedule defining the at least one forbidden resource block [see fig. 11, pg. 12, ¶92 lines 28-32, transmitting the second data on a portion of the first resources comprises puncturing the portion of the first transmission to transmit the second data].

Regarding Claim 23, 
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], further comprising:
transmitting at least one downlink activation control message to the first terminal [see fig. 11: Step “1102”, pg. 10, ¶84 lines 17-18, the indicator/grant is transmitted in different messages or in one message], the downlink activation control message causing the first terminal to activate or deactivate blocking of the first transmission on the at least one forbidden [see fig. 11: Step “1101”, pg. 10, ¶84 lines 1-13, the configuration indication prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicators that may indicate the presence of second data], and wherein said puncturing of the transmission is in accordance with the at least one downlink activation control message [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme using puncturing or pre-emption indicators  transmitted in different messages or in one message to indicate to a latency tolerant UE the presence of second data].

Regarding Claim 25,
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], wherein said scheduling of the first transmission comprises transmitting scheduling information for the first transmission on a plurality of resource blocks [see fig. 11: Step(s) “1105”/ “1106”/ “1107”, pg. 10, ¶84 lines 20-28, the gNB transmits a DL scheduling grant to a low latency UE such as a URLLC UE], the plurality of resource blocks including the at least one forbidden resource block [see fig. 11: Step(s) “1105”/ “1106”/ “1107”, pg. 10, ¶84 lines 20-28, and transmits a pre-emption indicator to the eMBB UE to indicate the presence of second data].

Regarding Claim 26,
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], wherein said puncturing of the first transmission [see fig. 11, pg. 12, ¶92 lines 28-32, puncturing the portion of the first transmission to transmit the second data] comprises transmitting a downlink configuration control message indicative of control information on the at least one forbidden resource block [see fig. 11: Step “1108”, pg. 10, ¶85 lines 1-13, the indicator/grant is transmitted in different messages or in one message], the downlink configuration control message causing the first terminal to block the first transmission [see fig. 11: Step “1111”, pg. 10, ¶85 lines 1-13, since the eMBB UE received the configuration indicator to turn off its monitoring function, the eMBB UE does not, during interval T2, monitor for pre-emption indicators].

Regarding Claim 27, 
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶85 lines 10-13, the communication scheme], wherein the first transmission is on a subband of a carrier [see pg. 7, ¶61 lines 1-6, initial transmission of latency tolerant traffic occurs in the coexistence region in a sub-band with 60 kHz subcarrier spacing], and wherein the second transmission is across the carrier [see pg. 7, ¶61 lines 1-6, retransmission of latency tolerant traffic may occur in another sub-band with a different numerology. For example, re-transmission occurs in a different sub-band with 15 kHz subcarrier spacing].

Regarding Claim 28, 
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], further comprising: 
	wherein said puncturing of the first transmission [see fig. 11, pg. 12, ¶92 lines 28-32, puncturing the portion of the first transmission] comprises transmitting a downlink configuration control message indicative of control information [see fig. 11: Step “1108”, pg. 10, ¶85 lines 1-13, the indicator/grant is transmitted in different messages or in one message] on at least one discontinuous transmission schedule defining the at least one forbidden resource block [see fig. 11, pg. 10, ¶84 lines 1-6, to indicate to a latency tolerant UE the presence of second data], wherein the method feature [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme] comprises:
transmittinq at least one downlink activation control message to the first terminal [see fig. 11: Step “1102”, pg. 10, ¶84 lines 17-18, the indicator/grant is transmitted in different messages or in one message], the downlink activation control message being indicative of a selected one of the at least one discontinuous transmission schedule [see pg. 3, ¶38 lines 37-39, the first indicator comprises a pilot signal, e.g., selected based on the presence of the second data on the first resources] and activating blocking of the first transmission on the at least one forbidden resource block defined by the selected one of the at least one discontinuous transmission schedule [see fig. 11: Step “1101”, pg. 10, ¶84 lines 1-13, the configuration indication prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicators that may indicate the presence of second data], wherein said puncturing of the transmission is in accordance with the at least one downlink activation control message [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme using puncturing or pre-emption indicators  transmitted in different messages or in one message to indicate to a latency tolerant UE the presence of second data].

Regarding Claim 30, 
	Islam discloses the method of claim 20 [see fig. 11, pg. 10, ¶84 lines 1-6, the communication scheme], further comprising:
detecting an overlap between the first transmission and the second transmission [see fig. 4, pg. 5, ¶49 lines 19-26, a mini-slot may overlap a boundary between two slots such that it overlaps the last one or more symbols of the preceding slot and the first one or more symbols of the subsequent slot], wherein said puncturing of the first transmission is in response to said detecting of the overlap [see fig. 4, pg. 5, ¶49 lines 19-26, an ongoing latency tolerant transmission may be “punctured” by replacing a portion of the latency tolerant transmission with a low latency transmission].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-10, 12-14 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 2014/0269593 A1) hereinafter “Wang” in view of Yi (US 2020/0067676 A1; also see provisional-application 62/492,933) hereinafter provisional ‘933.

Regarding Claim 1,
	Wang discloses a method [see fig. 2, pg. 7, ¶82 lines 1-3, a resource scheduling method], comprising: 
receiving scheduling information for a transmission on a plurality of resource blocks [see fig. 2: Step “201”, pg. 7, ¶83 lines 1-8; ¶93 lines 1-11, receiving, by a UE, a resource scheduling indication sent by a base station during data transmission indicating a divided resource block (sub-RB)], 
at least one DL activation control message may be communicated, i.e., transmitted by the BS and/or received by the respective UE [see fig. 2: Step “201”, pg. 7, ¶83 lines 1-8; ¶93 lines 1-11, the resource scheduling indication sent by the base station is carried in downlink control information (DCI) or in a predefined position of which the UE is pre-notified], and 
based on control information configuring at least one forbidden resource block included in the plurality of resource blocks [see fig. 2: Step “202”, pg. 7, ¶83 lines 1-8; ¶84 lines 1-3; ¶93 lines 1-11, through an RRC carrying a mapping position or a mapping criterion of a sub-RB corresponding to each UE, the predefined position (i.e. in the resource scheduling indication) is configured]: 
	blocking the transmission on the at least one forbidden resource block [see fig. 2: Step “202”, pg. 7, ¶84 lines 1-3; ¶93 lines 1-11, the UE performs data receiving or sending in a position of the corresponding divided sub-RB according to the received resource scheduling indication].
	Wang does not explicitly teach wherein the transmission is on “a subband of a carrier”, wherein the at least one forbidden resource block is “associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband”, wherein the transmission is “blocked if the overlap is larger than a predefined threshold”.
[see fig. 5, pg. 4, ¶114 lines 1-3, a carrier is divided into a set of minimum subbands (M-SB) configured for the UE using UE-specific signaling; also see provisional ‘933, pg. 6, scenario (1), a carrier is divided into a set of minimum subbands (M-SB) configured for the UE using UE-specific signaling], wherein the at least one forbidden resource block is associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband [see pg. 15, ¶340 lines 1-8, when SRS is partially overlapped with a reserved resource, a DL resource or an unavailable resource; also see provisional ‘933, pgs. 9-10, when SRS is partially overlapped with a reserved resource, a DL resource or an unavailable resource], wherein the transmission is blocked if the overlap is larger than a predefined threshold [see pg. 12, ¶281 lines 1-6; pg. 15, ¶341 lines 1-2, transmissions of the entire SRSs is omitted in the case that the rate matching pattern is throughout K symbol or more; also see provisional ‘933, pg. 14, transmissions of the entire SRSs is omitted in the case that the rate matching pattern is throughout K symbol or more] .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the transmission is on “a subband of a carrier”, wherein the at least one forbidden resource block is “associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband”, wherein the transmission is “blocked if the overlap is larger than a predefined threshold” as taught by Yi in the system of Wang for providing an advantage that the UE may always apply the same rate matching mechanism regardless of the slot based scheduling or the mini-slot based scheduling [see Yi, pg. 8, ¶198 lines 7-10].

Regarding Claim 2,
	The combined system of Wang and Yi discloses the method of claim 1 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein the transmission comprises multiple repetitions of data [see pg. 7, ¶87 lines 1-7, the resource scheduling indication is sent by the base station in a bit position corresponding to the number of bits in the resource block assignment instruction], 
	wherein the method [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method] further comprises: 
	determining a count of the multiple repetitions of the data depending on a count of the at least one forbidden resource block [see pg. 7, ¶87 lines 1-7, the number of bits is obtained by the base station according to NRB’DL – NRBDL].

Regarding Claim 3,
	The combined system of Wang and Yi discloses the method of claim 2 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses the method, further comprising: 
receiving downlink control signaling indicative of a mapping between the count of the at least one forbidden resource block and the count of the multiple repetitions [see pg. 7, ¶87 lines 1-7, receiving, by the UE, a resource scheduling indication sent by the base station through downlink transmission in a resource allocation manner of a direct bitmap and carried in a bit position corresponding to the number of bits in the resource block assignment instruction], 
[see pg. 7, ¶87 lines 1-7, the number of bits is obtained by the base station according to NRB’DL – NRBDL].

Regarding Claim 4, 
	The combined system of Wang and Yi discloses the method of claim 2 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein the count of the multiple repetitions comprises a baseline count and an extension count [see pg. 7, ¶86 lines 1-5, receiving, by the UE, the resource scheduling indication sent by the base station according to a used resource allocation manner], 
	wherein the extension count is determined depending on the count of the at least one forbidden resource block [see pg. 7, ¶86 lines 1-5, the resource scheduling indication is carried in a bit position newly added in a resource block assignment instruction].

Regarding Claim 7,
	The combined system of Wang and Yi discloses the method of claim 1 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses the method, further comprising: 
receiving at least one downlink activation control message [see fig. 2: Step “201”, pg. 7, ¶83 lines 1-8; ¶93 lines 1-11, the resource scheduling indication sent by the base station is carried in downlink control information (DCI)], and 
- 	activating and/or deactivating said blocking of the transmission depending on the at least one downlink activation control message [see fig. 2: Step “202”, pg. 7, ¶84 lines 1-3; ¶93 lines 1-11, the UE performs data receiving or sending in a position of the corresponding divided sub-RB according to the received resource scheduling indication].

Regarding Claim 8,
	The combined system of Wang and Yi discloses the method of claim 7 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein the transmission comprises multiple repetitions of data [see pg. 7, ¶87 lines 1-7, the resource scheduling indication is sent by the base station in a bit position corresponding to the number of bits in the resource block assignment instruction], 
	wherein the at least one downlink activation control message is indicative of sequence numbers associated with the multiple repetitions for which said blocking is activated [see pg. 7, ¶87 lines 1-7, the number of bits is obtained by the base station according to NRB’DL – NRBDL].

Regarding Claim 9,
	The combined system of Wang and Yi discloses the method of claim 7 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein a first downlink activation control message of the at least one downlink activation control message activates said blocking of the transmission [see pg. 6, ¶67 lines 1-11, the downlink control information DCI carrying the resource scheduling indication to the UE includes: sending, by the base station, the downlink control information DCI carrying the resource scheduling indication to the UE], 
	wherein a second downlink activation control message of the at least one downlink activation control message deactivates said blocking of the transmission [see pg. 6, ¶67 lines 1-11, where the resource scheduling indication is carried in redundancy information of the DCI, and the redundancy information includes: the RB allocation indication information].

Regarding Claim 10,
	The combined system of Wang and Yi discloses the method of claim 7 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein the at least one downlink activation control message is indicative of a discontinuous transmission schedule of said activating and deactivating of said blocking [see pg. 7, ¶81 lines 1-3, the UE is scheduled by using a resource scheduling indication to perform data receiving or sending in a position of a corresponding sub-RB].

Regarding Claim 12,
	The combined system of Wang and Yi discloses the method of claim 1 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses the method, further comprising: 
based on a count of the at least one forbidden resource block [see pg. 7, ¶87 lines 1-7, the resource scheduling indication is sent by the base station in a bit position corresponding to the number of bits in the resource block assignment instruction]:
	determining an extension time duration for extending the transmission beyond a baseline time duration defined by the scheduling information [see pg. 7, ¶87 lines 1-7, the number of bits is obtained by the base station according to NRB’DL – NRBDL].

Regarding Claim 13,
	The combined system of Wang and Yi discloses the method of claim 1 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses the method, further comprising: 
receiving a downlink configuration control message indicative of the control information configuring at least one forbidden resource block [see pg. 7, ¶87 lines 1-7, receiving, by the UE, a resource scheduling indication sent by the base station through downlink transmission in a resource allocation manner of a direct bitmap and carried in a bit position corresponding to the number of bits in the resource block assignment instruction].

Regarding Claim 14,
	The combined system of Wang and Yi discloses the method of claim 1 [see fig. 2, pg. 7, ¶82 lines 1-3, the resource scheduling method].
	Wang further discloses wherein said blocking comprises overriding the scheduling information with respect to the at least one forbidden resource block [see pg. 7, ¶86 lines 1-5, the resource scheduling indication is carried in a bit position newly added in a resource block assignment instruction].

Regarding Claim 17,
	Wang discloses a method [see fig. 2, pg. 7, ¶82 lines 1-3, a resource scheduling method], comprising: 
transmitting scheduling information for a transmission on a plurality of resource block [see fig. 2: Step “201”, pg. 7, ¶83 lines 1-8; ¶93 lines 1-11, transmitting, by a BS, a resource scheduling indication to a UE during data transmission indicating a divided resource block (sub-RB) corresponding to the UE], 
	wherein the transmission is to be blocked on at least one forbidden resource block included in the plurality of resource blocks [see fig. 2: Step “202”, pg. 7, ¶83 lines 1-8; ¶84 lines 1-3; ¶93 lines 1-11, the UE performs data receiving or sending in a position of the corresponding divided sub-RB through an RRC carrying a mapping position or a mapping criterion of a sub-RB corresponding to each UE].
	Wang does not explicitly teach wherein the transmission is on “a subband of a carrier”, wherein the at least one forbidden resource block is “associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband”, wherein the transmission is “blocked if the overlap is larger than a predefined threshold”.
	However Yi discloses wherein the transmission is on a subband of a carrier [see fig. 5, pg. 4, ¶114 lines 1-3, a carrier is divided into a set of minimum subbands (M-SB) configured for the UE using UE-specific signaling; also see provisional ‘933, pg. 6, scenario (1), a carrier is divided into a set of minimum subbands (M-SB) configured for the UE using UE-specific signaling], wherein the at least one forbidden resource block is associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband [see pg. 15, ¶340 lines 1-8, when SRS is partially overlapped with a reserved resource, a DL resource or an unavailable resource; also see provisional ‘933, pgs. 9-10, when SRS is partially overlapped with a reserved resource, a DL resource or an unavailable resource], wherein the transmission is blocked if the overlap is larger than a predefined threshold [see pg. 12, ¶281 lines 1-6; pg. 15, ¶341 lines 1-2, transmissions of the entire SRSs is omitted in the case that the rate matching pattern is throughout K symbol or more; also see provisional ‘933, pg. 14, transmissions of the entire SRSs is omitted in the case that the rate matching pattern is throughout K symbol or more] .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the transmission is on “a subband of a carrier”, wherein the at least one forbidden resource block is “associated with a scheduling resource block group having an overlap with a part of the carrier which is outside of the subband”, wherein the transmission is “blocked if the overlap is larger than a predefined threshold” as taught by Yi in the system of Wang for providing an advantage that the UE may always apply the same rate matching mechanism regardless of the slot based scheduling or the mini-slot based scheduling [see Yi, pg. 8, ¶198 lines 7-10].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al.; Pub. No.: (US 2018/0199335 A1); see fig. 9: Steps “910”, “920” & “930”, pg. 6, ¶66 - ¶68.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469